NO. 07-02-0238-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                    JANUARY 10, 2003

                           ______________________________


                             TERRY ACREMAN, APPELLANT

                                             V.

                    DR. BILL SLEDGE, MARY BANKHEAD, M.D., AND
                 LABORATORY CORPORATION OF AMERICA, APPELLEE

                         _________________________________

                FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 89,098-D; HONORABLE DON EMERSON, JUDGE

                           _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION 1


       Appellant Terry Acreman, an inmate proceeding pro se, challenges the trial court’s

order dismissing his personal injury action against appellees Dr. Bill Sledge, Mary Bankhead,

M.D., and Laboratory Corporation of America. In his brief appellant contends the trial court


       1
           Tex. R. App. P. 47.4.
abused its discretion by dismissing his complaint as frivolous. By his reply to appellees’ brief,

appellant attempts to raise the issue that he has been denied access to the courts because

of a federal judge’s denial of his motion for 1) inmate legal assistance; and 2) subpoena two

witnesses. Based on the rationale expressed herein, we affirm.


       Terry Acreman, an inmate, filed suit against appellees asserting causes of action in

negligence, gross negligence, and breach of contract for allegedly incorrect blood test results.

The incorrect results, Acreman asserts, caused him to be retested, allegedly putting his life

in danger because “appellant does not and did not have any blood to spare.” Acreman filed

in forma pauperis, making his claims subject to the procedural requirements of section 14 of

the Civil Practice and Remedies Code. See T EX. C IV. P RAC. & R EM . C ODE A NN. § 14.002

(Vernon Supp. 2003). The trial court dismissed Acreman’s claims against all defendants with

prejudice, pursuant to chapter 14.


       By his first issue, Acreman contends the trial court abused its discretion by dismissing

his complaint as frivolous. W e disagree. The trial court, in dismissing a suit under chapter

14 as frivolous may consider whether: (1) the claim's realistic chance of ultimate success is

slight; (2) the claim has no arguable basis in law or in fact; (3) it is clear that the party cannot

prove facts in support of the claim; or (4) the claim is substantially similar to a previous claim

filed by the inmate because the claim arises from the same operative facts. TEX. C IV. P RAC.

& R EM . C ODE A NN. § 14.003(b) (Vernon Supp. 2003).




                                                 2
       W e review the dismissal of suits under chapter 14 under an abuse of discretion

standard. See Hines v. Massey, 79 S.W .3d 269, 271 (Tex.App.–Beaumont 2002, no pet.)

(citing Jackson v. Texas Dep't of Criminal Justice--Institutional Div., 28 S.W.3d 811, 813

(Tex.App.–Corpus Christi 2000, pet. denied)). Abuse of discretion is determined by whether

the court acted without reference to any guiding rules or principles. Downer v. Aquamarine

Operators, Inc. 701 S.W .2d 238, 241-42 (Tex. 1985). The mere fact that a trial judge may

decide a matter within his discretionary authority in a different manner than an appellate judge

does not demonstrate that an abuse of discretion has occurred. Id.


       Acreman asserted causes of action in negligence, gross negligence, and breach of

contract. Appellees’ motion to dismiss was based on the grounds that under chapter 14,

Acreman suffered no damages as a result of the actions he alleged and his lawsuit had no

arguable basis in law or fact and was therefore frivolous.        To support their claim that

Acreman’s negligence claim had no arguable basis in law or fact, appellees contended there

was no evidence of negligence, causation, or legally recoverable damages. To support their

claim that Acreman’s gross negligence claim had no arguable basis in law or fact, appellees

urged that Acreman could not prove (1) the alleged act, viewed objectively from the actor’s

standpoint, involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to others; and (2) actual, subjective awareness of the risk, and conscious

indifference to it in action. Transportation Ins. Co. v. Moriel, 879 S.W .2d 10, 23 (Tex. 1994).

They further argued Acreman failed to allege a cause of action against the doctors individually

and the breach of contract claim could not stand without some third party beneficiary status


                                               3
in the absence of a contractual relationship. Because the order dismissing Acreman’s

complaint did not specify a reason for the dismissal, we may affirm the order if any proper

ground supports it.    Shook v. Gilmore & Tatge Mfg. Co., Inc. 951 S.W .2d 294, 296

(Tex.App.–W aco 1997, writ denied).


       In order to support any of these causes of action, among other elements, Acreman

must have sustained actual damages. Praesel v. Johnson, 967 S.W .2d 391, 394 (Tex.

1998). However, Acreman has cited no authority, and we have found none, supporting his

theory that the “unnecessary blood loss” which he alleges to have sustained under these

circumstances, would support a finding of actual damages. Further, there is little likelihood

of proving his blood testing was unnecessary. Likewise, there is little likelihood of connecting

the named defendants with any allegedly tortious conduct . We conclude that the trial court

did not abuse its discretion in dismissing Acreman’s complaint as frivolous. Issue one is

overruled.


       Acreman attempts in his reply brief to raise new issues not addressed in his original

brief. Rule 38.3 permits an appellant to address "any matter in the appellee's brief." T EX. R.

A PP. P. 38.3. To consider new issues in a reply brief would be outside of the permissible

scope of rule 38.3. Barrios v. State, 27 S.W .3d 313, 322 (Tex.App.–Houston [1s t Dist.] 2000,

pet. ref’d), cert. denied, 534 U.S. 1024; 122 S.Ct. 555; 151 L.Ed.2d 430 (2001). Appellant’s

second issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                               4
Don H. Reavis
  Justice




  5